DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11085614. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-19 of US Patent 11085614 anticipate Claims 1-19 of the Instant Application. The claims are compared in the table below.

Instant Application 17366873
US Patent US 11085614B2
1. A mounting system for mounting a lighting fixture, the mounting system comprising: a mounting portion located in a first plane; and a lighting fixture slidably and pivotably secured relative to the mounting portion by a mounting arm located in a second plane different than the first plane, wherein: the mounting arm extends between a mounting point of the mounting portion and a pivot point of the lighting fixture, the mounting arm has a slide slot extending in the second plane from a first slot end that defines the mounting point, the lighting fixture is pivotably movable, at the first slot end, relative to the mounting portion.  

1. A mounting system for mounting a lighting fixture, the mounting system comprising:
a mounting portion located in a first plane and configured to be secured relative to a mounting surface;
a lighting fixture movably secured relative to the mounting portion; and
a mounting arm located in a second plane and extending between a mounting point of the mounting portion and a pivot point of the lighting fixture, the mounting arm having a slide slot defined therein, the mounting arm securing the lighting fixture relative to the mounting portion, the second plane being different than the first plane, the slide slot extending in the second plane, the mounting arm being pivotable about a rotation axis oriented parallel to the first plane and perpendicular to the second plane,
wherein:
the lighting fixture is slidably movable, via the slide slot, relative to the mounting portion; and
the lighting fixture is pivotably movable about the rotation axis, via a portion of the slide slot defining the mounting point.
2. The mounting system of claim 1, wherein: the lighting fixture is pivotable about a first axis relative to the mounting portion when in a disengaged configuration that involves the lighting fixture being disengaged from the mounting portion; and the lighting fixture is slidable relative to the mounting portion in a direction perpendicular to the first axis.  

2. The mounting system of claim 1, wherein:
the lighting fixture is pivotable about a first axis relative to the mounting portion when in a disengaged configuration that involves the lighting fixture being disengaged from the mounting portion; and
the lighting fixture is slidable relative to the mounting portion in a direction perpendicular to the first axis.
3. The mounting system of claim 1, wherein the lighting fixture is slidable relative to the mounting portion in a direction substantially parallel to a mounting surface to which the mounting portion is secured.  

3. The mounting system of claim 1, wherein the lighting fixture is slidable relative to the mounting portion in a direction substantially parallel to the mounting surface.
4. The mounting system of claim 1, wherein the mounting portion is pivotably secured at a first end of the at least one mounting arm and the lighting fixture is pivotably secured at a second end of the at least one mounting arm.  
4. The mounting system of claim 1, wherein the mounting portion is pivotably secured at a first end of the at least one mounting arm and the lighting fixture is pivotably secured at a second end of the at least one mounting arm.
5. The mounting system of claim 4, wherein the mounting portion is further slidably secured at the first end of the at least one mounting arm.  
5. The mounting system of claim 4, wherein the mounting portion is further slidably secured at the first end of the at least one mounting arm.
6. The mounting system of claim 4, wherein the lighting fixture is secured relative to the mounting portion by at least one mounting harness.  
6. The mounting system of claim 4, wherein the lighting fixture is secured relative to the mounting portion by at least one mounting harness.
7. The mounting system of claim 1, wherein the lighting fixture is detachably secured relative to the mounting portion.
7. The mounting system of claim 1, wherein the lighting fixture is detachably secured relative to the mounting portion.


8. The mounting system of claim 1, wherein the mounting portion is configured to be secured to at least one of the support surface, a junction box secured within the support surface, or a can light secured within the support surface.  
8. The mounting system of claim 1, wherein the mounting portion is configured to be secured to at least one of the support surface, a junction box secured within the support surface, or a can light secured within the support surface.
9. The mounting system of claim 1, wherein the mounting portion is configured to bias the lighting fixture toward the support surface when the lighting fixture and the mounting portion are engaged relative to tone another.  
9. The mounting system of claim 1, wherein the mounting portion is configured to bias the lighting fixture toward the support surface when the lighting fixture and the mounting portion are engaged relative to tone another.
10. The mounting system of claim 1, wherein the mounting portion comprises one or more mounting catches that are one or more locking features configured to bias the lighting fixture into engagement with the mounting portion.
10. The mounting system of claim 1, wherein the mounting portion comprises one or more mounting catches that are one or more locking features configured to bias the lighting fixture into engagement with the mounting portion.
11. The mounting system of claim 1, wherein the mounting portion defines at least one guide rail, and wherein the lighting fixture is slidable along the guide rail relative to the mounting portion.  
11. The mounting system of claim 1, wherein the mounting portion defines at least one guide rail, and wherein the lighting fixture is slidable along the guide rail relative to the mounting portion.
12. The mounting system of claim 1, wherein the mounting portion is selected from a mounting plate or a mounting frame.  
12. The mounting system of claim 1, wherein the mounting portion is selected from a mounting plate or a mounting frame.
13. The mounting system of claim 1, wherein the lighting fixture is generally rectangular.  
13. The mounting system of claim 1, wherein the lighting fixture is generally rectangular.
14. A method for mounting a lighting fixture relative to a support surface, the method comprising the steps of: securing a mounting portion in a first plane relative to a support surface; pivoting a lighting fixture secured relative to the mounting portion from a first position to a second position at least substantially parallel to the support surface; and sliding the lighting fixture relative to the mounting portion from the second position to a third position in which a portion of the lighting fixture is engaged with a corresponding portion of the mounting portion, wherein: the lighting fixture is movable relative to the mounting portion via a mounting arm that is positioned in a second plane different from the first plane and that extends between a mounting point of the mounting portion and the lighting fixture, and the mounting arm is pivotable about a rotation axis aligned differently than both the first and second planes.  
14. A method for mounting a lighting fixture relative to a support surface, the method comprising the steps of:
securing a mounting portion positioned in a first plane relative to a support surface;
pivoting a lighting fixture secured relative to the mounting portion from a first position to a second position at least substantially parallel to the support surface; and
sliding the lighting fixture relative to the mounting portion from the second position to a third position in which a portion of the lighting fixture is engaged with a corresponding portion of the mounting portion,
wherein:
the lighting fixture is movably secured relative to the mounting portion via a mounting arm that is positioned in a second plane different from the first plane and that extends between a mounting point of the mounting portion and a pivot point of the lighting fixture,
the mounting arm comprises a slide slot extending in the second plane, via which the pivoting and sliding of the lighting fixture is provided, and
the mounting arm is pivotable about a rotation axis oriented parallel to the first plane and perpendicular to the second plane.
15. The method of claim 14, further comprising steps for electrically connecting the lighting fixture with a power source.  
15. The method of claim 14, further comprising steps for electrically connecting the lighting fixture with a power source.


16. The method of claim 14, wherein: pivoting the lighting fixture relative to the mounting portion comprises pivoting the lighting fixture about a first axis; and sliding the lighting fixture relative to the mounting portion comprises sliding the lighting fixture in a direction at least substantially perpendicular to the first axis.  
16. The method of claim 14, wherein:
pivoting the lighting fixture relative to the mounting portion comprises pivoting the lighting fixture about a first axis; and
sliding the lighting fixture relative to the mounting portion comprises sliding the lighting fixture in a direction at least substantially perpendicular to the first axis.
17. The method of claim 14, further comprising steps for securing the lighting fixture relative to the mounting portion.  
17. The method of claim 14, further comprising steps for securing the lighting fixture relative to the mounting portion.
18. The method of claim 17, wherein a securing of the lighting fixture relative to the mounting portion comprises steps for securing the at least one mounting arm to the mounting portion.  
18. The method of claim 17, wherein securing the lighting fixture relative to the mounting portion comprises steps for securing the at least one mounting arm to the mounting portion.
19. The method of claim 14, wherein a securing of the mounting portion relative to the support surface comprises at least one of: securing the mounting portion to the support surface via one or more fasteners, securing the mounting portion to a junction box secured within the support surface, or securing the mounting portion to a can light secured within the support surface.
19. The method of claim 14, wherein securing the mounting portion relative to the support surface comprises at least one of: securing the mounting portion to the support surface via one or more fasteners, securing the mounting portion to a junction box secured within the support surface, or securing the mounting portion to a can light secured within the support surface.




Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-20 of U.S. Patent No. 10634320 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 3-20 of US Patent 10634320 anticipate Claims 1-19 of the Instant Application. The claims are compared in the table below.


Instant Application 17366873
US Patent US 10634320B2
1. A mounting system for mounting a lighting fixture, the mounting system comprising: a mounting portion located in a first plane; and a lighting fixture slidably and pivotably secured relative to the mounting portion by a mounting arm located in a second plane different than the first plane, wherein: the mounting arm extends between a mounting point of the mounting portion and a pivot point of the lighting fixture, the mounting arm has a slide slot extending in the second plane from a first slot end that defines the mounting point, the lighting fixture is pivotably movable, at the first slot end, relative to the mounting portion.  

1. A mounting system for mounting a lighting fixture, the mounting system comprising:
a mounting portion located in a first plane and configured to be secured relative to a mounting surface, the mounting portion comprising one or more mounting catches;
a lighting fixture movably secured relative to the mounting portion, the lighting fixture comprising one or more fixture catches configured to selectably engage the one or more mounting catches; and
a mounting arm located in a second plane and extending between a mounting point of the mounting portion and a pivot point of the lighting fixture, the mounting arm having an elongate slide slot defined therein, a portion of the slide slot being adjacent the mounting point, the mounting arm securing the lighting fixture relative to the mounting portion, the second plane being different than the first plane, the elongate slide slot extending in the second plane, the mounting arm being pivotable about a rotation axis oriented parallel to the first plane and orthogonal to the second plane,
wherein:
the lighting fixture is slidably movable, via the slide slot, relative to the mounting portion between:
(i) an engaged configuration in which the one or more fixture catches are engaged with the one or more mounting catches; and
(ii) a disengaged configuration in which the one or more fixture catches are disengaged from the one or more mounting catches; and
the lighting fixture is pivotably movable about the rotation axis, via the portion of the slide slot defining the mounting portion, when in the disengaged configuration.
2. The mounting system of claim 1, wherein: the lighting fixture is pivotable about a first axis relative to the mounting portion when in a disengaged configuration that involves the lighting fixture being disengaged from the mounting portion; and the lighting fixture is slidable relative to the mounting portion in a direction perpendicular to the first axis.  

3. The mounting system of claim 1, wherein:
the lighting fixture is pivotable about a first axis relative to the mounting portion when in the disengaged configuration; and
the lighting fixture is slidable relative to the mounting portion in a direction perpendicular to the first axis.
3. The mounting system of claim 1, wherein the lighting fixture is slidable relative to the mounting portion in a direction substantially parallel to a mounting surface to which the mounting portion is secured.  

4. The mounting system of claim 1, wherein the lighting fixture is slidable relative to the mounting portion in a direction substantially parallel to the mounting surface.
4. The mounting system of claim 1, wherein the mounting portion is pivotably secured at a first end of the at least one mounting arm and the lighting fixture is pivotably secured at a second end of the at least one mounting arm.  
5. The mounting system of claim 1, wherein the mounting portion is pivotably secured at a first end of the at least one mounting arm and the lighting fixture is pivotably secured at a second end of the at least one mounting arm.
5. The mounting system of claim 4, wherein the mounting portion is further slidably secured at the first end of the at least one mounting arm.  
6. The mounting system of claim 5, wherein the mounting portion is further slidably secured at the first end of the at least one mounting arm.
6. The mounting system of claim 4, wherein the lighting fixture is secured relative to the mounting portion by at least one mounting harness.  
7. The mounting system of claim 5, wherein the lighting fixture is secured relative to the mounting portion by at least one mounting harness.
7. The mounting system of claim 1, wherein the lighting fixture is detachably secured relative to the mounting portion.
8. The mounting system of claim 1, wherein the lighting fixture is detachably secured relative to the mounting portion.


8. The mounting system of claim 1, wherein the mounting portion is configured to be secured to at least one of the support surface, a junction box secured within the support surface, or a can light secured within the support surface.  
9. The mounting system of claim 1, wherein the mounting portion is configured to be secured to at least one of the support surface, a junction box secured within the support surface, or a can light secured within the support surface.
9. The mounting system of claim 1, wherein the mounting portion is configured to bias the lighting fixture toward the support surface when the lighting fixture and the mounting portion are engaged relative to tone another.  
10. The mounting system of claim 1, wherein the one or more mounting catches are configured to bias the lighting fixture toward the support surface when in the engaged configuration.
10. The mounting system of claim 1, wherein the mounting portion comprises one or more mounting catches that are one or more locking features configured to bias the lighting fixture into engagement with the mounting portion.
11. The mounting system of claim 1, wherein the one or more mounting catches comprise one or more locking features configured to bias the lighting fixture into the engaged configuration.
11. The mounting system of claim 1, wherein the mounting portion defines at least one guide rail, and wherein the lighting fixture is slidable along the guide rail relative to the mounting portion.  
12. The mounting system of claim 1, wherein the mounting portion defines at least one guide rail, and wherein the lighting fixture is slidable along the guide rail relative to the mounting portion.
12. The mounting system of claim 1, wherein the mounting portion is selected from a mounting plate or a mounting frame.  
13. The mounting system of claim 1, wherein the mounting portion is selected from a mounting plate or a mounting frame.
13. The mounting system of claim 1, wherein the lighting fixture is generally rectangular.  
14. The mounting system of claim 1, wherein the lighting fixture is generally rectangular.
14. A method for mounting a lighting fixture relative to a support surface, the method comprising the steps of: securing a mounting portion in a first plane relative to a support surface; pivoting a lighting fixture secured relative to the mounting portion from a first position to a second position at least substantially parallel to the support surface; and sliding the lighting fixture relative to the mounting portion from the second position to a third position in which a portion of the lighting fixture is engaged with a corresponding portion of the mounting portion, wherein: the lighting fixture is movable relative to the mounting portion via a mounting arm that is positioned in a second plane different from the first plane and that extends between a mounting point of the mounting portion and the lighting fixture, and the mounting arm is pivotable about a rotation axis aligned differently than both the first and second planes.  
15. A method for mounting a lighting fixture relative to a support surface, the method comprising the steps of:
securing a mounting portion relative to a support surface, the mounting portion being positioned in a first plane and comprising one or more mounting catches;
pivoting a lighting fixture secured relative to the mounting portion from a first position to a second position at least substantially parallel to the support surface, the lighting fixture comprising one or more fixture catches; and
sliding the lighting fixture relative to the mounting portion from the second position to a third position in which the one or more fixture catches are engaged with the one or more mounting catches,
wherein:
the lighting fixture is secured relative to the mounting portion via a mounting arm that is positioned in a second plane different from the first plane and that extends between a mounting point of the mounting portion and a pivot point of the lighting fixture,
the mounting arm comprises an elongate slide slot extending in the second plane, via which the pivoting and sliding of the lighting fixture is provided, and
the mounting arm being pivotable about a rotation axis oriented parallel to the first plane and orthogonal to the second plane.
15. The method of claim 14, further comprising steps for electrically connecting the lighting fixture with a power source.  
16. The method of claim 15, further comprising steps for electrically connecting the lighting fixture with a power source.


16. The method of claim 14, wherein: pivoting the lighting fixture relative to the mounting portion comprises pivoting the lighting fixture about a first axis; and sliding the lighting fixture relative to the mounting portion comprises sliding the lighting fixture in a direction at least substantially perpendicular to the first axis.  
17. The method of claim 15, wherein:
pivoting the lighting fixture relative to the mounting portion comprises pivoting the lighting fixture about a first axis; and
sliding the lighting fixture relative to the mounting portion comprises sliding the lighting fixture in a direction at least substantially perpendicular to the first axis.
17. The method of claim 14, further comprising steps for securing the lighting fixture relative to the mounting portion.  
18. The method of claim 15, further comprising steps for securing the lighting fixture relative to the mounting portion.
18. The method of claim 17, wherein a securing of the lighting fixture relative to the mounting portion comprises steps for securing the at least one mounting arm to the mounting portion.  
19. The method of claim 18, wherein securing the lighting fixture relative to the mounting portion comprises steps for securing the at least one mounting arm to the mounting portion.
19. The method of claim 14, wherein a securing of the mounting portion relative to the support surface comprises at least one of: securing the mounting portion to the support surface via one or more fasteners, securing the mounting portion to a junction box secured within the support surface, or securing the mounting portion to a can light secured within the support surface.
20. The method of claim 15, wherein securing the mounting portion relative to the support surface comprises at least one of: securing the mounting portion to the support surface via one or more fasteners, securing the mounting portion to a junction box secured within the support surface, or securing the mounting portion to a can light secured within the support surface.


Claim Objections
Claims 8 and 9 are objected to because of the following informalities: in line 2, “the support surface” should be “a support surface”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities: in line 3, “to tone another” should be “to one another”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cercone et al., US 6517216 B1.


Regarding claim 1, Cercone discloses “A mounting system for mounting a lighting fixture, the mounting system comprising: a mounting portion (12, Fig. 9b, also seen in similar embodiment of Fig. 7) located in a first plane; and a lighting fixture (the holder of light sources 18, Fig. 9B, also seen in similar embodiment of Fig. 7 as 16) slidably and pivotably secured relative to the mounting portion by a mounting arm (116, Fig. 7 and 9B) located in a second plane different than the first plane (seen in Fig. 9B, also seen in similar embodiment of Fig. 7), wherein: the mounting arm extends between a mounting point of the mounting portion and a pivot point of the lighting fixture (seen in Fig. 9B), the mounting arm has a slide slot  (seen in Fig. 7 and 9B) extending in the second plane from a first slot end that defines the mounting point (seen in Fig. 7 and 9B), the lighting fixture is pivotably movable, at the first slot end, relative to the mounting portion (col. 8, ln. 13-25, seen in Fig. 9b and 7).”  
Regarding claim 2, Cercone discloses the invention of claim 1, as cited above, and further discloses “the lighting fixture is pivotable about a first axis relative to the mounting portion when in a disengaged configuration that involves the lighting fixture being disengaged from the mounting portion (seen in Fig. 9b and 7); and the lighting fixture is slidable relative to the mounting portion in a direction perpendicular to the first axis (seen in Fig. 9b and 7, the sliding slot is in a orthogonal plane with respect to the pivoting axis).”  
Regarding claim 3, Cercone discloses the invention of claim 1, as cited above, and further discloses “the lighting fixture is slidable relative to the mounting portion in a direction substantially parallel to a mounting surface to which the mounting portion is secured (seen in Fig. 5, glide bracket 78’ allows for parallel sliding to the mounting surface, which would be a ceiling in this case; col. 10, ln. 64-66 “any of the embodiments discussed herein can be used either individually or in combination”) .”  
Regarding claim 4, Cercone discloses the invention of claim 1, as cited above, and further discloses “the mounting portion is pivotably secured at a first end of the at least one mounting arm (seen in Fig. 9b, the slot extends to an end of the arm) and the lighting fixture is pivotably secured at a second end of the at least one mounting arm (seen in Fig. 9b and 7).”  
Regarding claim 5, Cercone discloses the invention of claim 4, as cited above, and further discloses “the mounting portion is further slidably secured at the first end of the at least one mounting arm  (seen in Fig. 9b, the slot extends to an end of the arm).”  
Regarding claim 6, Cercone discloses the invention of claim 4, as cited above, and further discloses “the lighting fixture is secured relative to the mounting portion by at least one mounting harness (wire harness 48, Fig. 9AB, col. 8, ln. 40, the power wire that provides power to the lighting fixture).”  
Regarding claim 7, Cercone discloses the invention of claim 1, as cited above, and further discloses “the lighting fixture is detachably secured relative to the mounting portion (seen in Fig. 7 and 9b).”  
Regarding claim 8, Cercone discloses the invention of claim 1, as cited above, and further discloses “the mounting portion is configured to be secured to at least one of the support surface (seen in Fig. 8, ceiling plate 122), a junction box secured within the support surface, or a can light secured within the support surface.  
Regarding claim 9, Cercone discloses the invention of claim 1, as cited above, and further discloses “the mounting portion is configured to bias the lighting fixture toward the support surface when the lighting fixture and the mounting portion are engaged relative to tone another (mounting frame 12 is attached to a ceiling, so the mounting frame holds the lighting fixtures towards the ceiling).  
Regarding claim 11, Cercone discloses the invention of claim 1, as cited above, and further discloses “the mounting portion defines at least one guide rail (mounting arm 14, Fig. 1-2, col. 10, ln. 64-66 “any of the embodiments discussed herein can be used either individually or in combination”), and wherein the lighting fixture is slidable along the guide rail relative to the mounting portion (seen in Fig. 4-5).”
Regarding claim 12, Cercone discloses the invention of claim 1, as cited above, and further discloses “the mounting portion is selected from a mounting plate or a mounting frame (mounting frame seen in Fig. 9B).”  
Regarding claim 13, Cercone discloses the invention of claim 1, as cited above, and further discloses “the lighting fixture is generally rectangular (seen in Fig. 7, the front face of the lighting fixture is rectangular).”  	Regarding claim 14, Cercone discloses “A method for mounting a lighting fixture relative to a support surface, the method comprising the steps of: securing a mounting portion (12, Fig. 9b, also seen in similar embodiment of Fig. 7) in a first plane relative to a support surface (col. 3, ln. 14-15); pivoting a lighting fixture (the holder of light sources 18, Fig. 9B, also seen in similar embodiment of Fig. 7 as 16) secured relative to the mounting portion from a first position to a second position at least substantially parallel (storage position, seen in similar embodiment of Fig. 4)  to the support surface; and sliding the lighting fixture relative to the mounting portion from the second position to a third position in which a portion of the lighting fixture is engaged with a corresponding portion of the mounting portion (seen in Fig. 9B), wherein: the lighting fixture is movable relative to the mounting portion via a mounting arm (116, Fig. 7 and 9B) that is positioned in a second plane different from the first plane and that extends between a mounting point of the mounting portion and the lighting fixture (seen in Fig. 9B, also seen in similar embodiment of Fig. 7), and the mounting arm is pivotable about a rotation axis aligned differently than both the first and second planes (seen in Fig. 9B, the first plane is the ceiling above, and the second plane is the mounting arm, so the rotation axis of the mounting arm is different from both).  
Regarding claim 15, Cercone discloses the invention of claim 14, as cited above, and further discloses “steps for electrically connecting the lighting fixture with a power source (col. 6, ln. 1-20).”
Regarding claim 16,   Cercone discloses the invention of claim 14, as cited above, and further discloses “pivoting the lighting fixture relative to the mounting portion comprises pivoting the lighting fixture about a first axis; and sliding the lighting fixture relative to the mounting portion comprises sliding the lighting fixture in a direction at least substantially perpendicular to the first axis (seen in Fig. 9B, the first axis is into the page, and the second axis is along the page).  
Regarding claim 17, Cercone discloses the invention of claim 14, as cited above, and further discloses “steps for securing the lighting fixture relative to the mounting portion (seen in Fig. 9B, the lighting fixture is secured to the mounting portion).”   
Regarding claim 18, Cercone discloses the invention of claim 17, as cited above, and further discloses “a securing of the lighting fixture relative to the mounting portion comprises steps for securing the at least one mounting arm to the mounting portion (seen in Fig. 9B, the mounting arm is secured to the mounting portion).”
Regarding claim 19 Cercone discloses the invention of claim 14, as cited above, and further discloses “a securing of the mounting portion relative to the support surface comprises at least one of: securing the mounting portion to the support surface via one or more fasteners (via plate 122, Fig. 11), securing the mounting portion to a junction box secured within the support surface, or securing the mounting portion to a can light secured within the support surface.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cercone in view of Kaplan et al., US 2015/0316241 A1.

Regarding claim 10, Cercone discloses the invention of claim 1, as cited above, but does not explicitly disclose “the mounting portion comprises one or more mounting catches that are one or more locking features configured to bias the lighting fixture into engagement with the mounting portion.”
Kaplan discloses a light fixture with a mounting portion (320, Fig. 4AB) and a light fixture (310, Fig. 4AB)  and mounting catches (352-356, Fig. 4AB) that are locking features configured to bias the lighting fixture into engagement with the mounting portion (seen in Fig. 4AB, ¶ [0030]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include mounting catches, such as taught by Kaplan, to the mounting portion, as taught by Cercone. One of ordinary skill in the art would have been motivated to include mounting catches for locking the lighting fixture in different positions (Cercone, ¶ [0043]), allowing for different lighting outputs and directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875